  Case 1:18-cr-00504-ARR Document 16 Filed 11/02/18 Page 1 of 6 PageID #: 44

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

WK/ABS:SWR                                         271 Cadman Plaza East
F. #2018R00196                                     Brooklyn, New York 11201



                                                   November 2, 2018

By ECF
The Honorable Allyne R. Ross
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


              Re:     United States v. Yehuda Belsky
                      Criminal Docket No. 18-CR-00504 (ARR)

Dear Judge Ross:

              The government respectfully submits this letter opposing Defendant Yehuda
Belsky’s October 29, 2018 request for modification of the Court’s September 26, 2018 Order
Setting Conditions of Release. Docket Entry (“D.E.”) 14.

               Belsky contends that the condition that he not use computers or internet access
without monitoring software “is [not] the ‘least restrictive condition’ necessary to reasonably
assure the safety of other persons from being defrauded by Mr. Belsky in the future.” Id. at
3. In addition, Belsky argues that the condition “unduly restricts Mr. Belsky’s right to
speech under the First Amendment and is an overbroad deprivation of liberty and privacy
interests under the Fourth and Fifth Amendments.” Id. at 5. Because the combination of
conditions, including the monitoring condition challenged by Belsky, are necessary to assure
Belsky’s appearance and the financial safety of the community, the government opposes the
request. Indeed, as a result of the condition, Pretrial Services has identified text messages
and a phone call Belsky placed on October 22, 2018 that show that he has been violating the
conditions of his release. Such recent activity indicates that the existing conditions are not
restrictive enough and that remand or, at the very least, additional conditions are necessary.

   I.      Overview of the Charged Conduct

               Belsky is charged in a three-count indictment with: (1) mail fraud, in violation
of Title 18, United States Code, Section 1341; (2) failure to register as a commodities trading
advisor, in violation of Title 7, United States Code, Sections 6m(1) and 13(a)(5); and
  Case 1:18-cr-00504-ARR Document 16 Filed 11/02/18 Page 2 of 6 PageID #: 45
Hon. Allyne R. Ross
November 2, 2018
Page 2

(3) misappropriation of customer funds, in violation of Title 7, United States Code, Section
13(a)(1). Between approximately March 2014 and June 2018, Belsky engaged in an
embezzlement scheme to defraud customers and potential customers. Despite being
permanently banned from trading in commodities futures transactions and options by the
Commodity Futures Trading Commission (“CFTC”) in December 2008, Belsky, using the
alias “Jay Bell,” portrayed himself as someone with expertise in commodities trading,
particularly binary options trading. He made fraudulent representations to customers to
induce them to invest with him, including by using fraudulent documents. For example,
Belsky provided investors with fake account statements suggesting a successful trading
history. He also gave investors the name and contact information for “Roger Cohen, Esq.,”
which he has admitted was an additional alias. When customers gave Belsky money to
invest on their behalf, he used the funds for his own personal expenses or to repay other
investors he previously had defrauded.

   II.     September 26 Order Imposed the Least Restrictive Combination of Conditions
           Necessary to Reasonably Assure Belsky’s Appearance and the Safety of the
           Community

               Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., federal courts are
empowered to impose “the least restrictive . . . combination of conditions . . . [to] reasonably
assure the appearance of the person as required and the safety of any other person and the
community.” The Bail Reform Act provides an enumerated list of such conditions, including
restrictions on employment, education, restrictions on personal associations, place of abode
and travel, curfew, as well as “any other condition that is reasonably necessary to assure the
appearance of the person as required and to assure the safety of any other person and the
community.” 18 U.S.C. § 3142(c)(B)(xiv).

               To address the factors set forth in 18 U.S.C. § 3142(g), particularly the nature
and circumstances of the offenses charged, weight of the evidence, Belsky’s character,
employment, financial resources, past conduct, and the nature and seriousness of the
financial danger to the community that would be posed by his release, the government
requested a meaningful combination of conditions be imposed in this case. Specifically,
because of Belsky’s history of misappropriating customer funds and the risk of economic
harm to the community, the government proposed, and Belsky agreed, that he maintain
verified employment with a verified employer, not involving financial services, including,
but not limited to, investments and commodities. Although Belsky refused to provide
Pretrial Services with information regarding his employment and financial status, the
government’s understanding is that he is self-employed. Accordingly, the condition requires
not only that he maintain verified employment, but also that such employment not be in the
financial services industry, which is defined broadly to include all types of investments.

              As an additional condition, Pretrial Services recommended no use of
computers or internet access, and the parties discussed whether the Pretrial Services’ concern
could be addressed with a less restrictive condition. Pretrial Services advised that the least
    Case 1:18-cr-00504-ARR Document 16 Filed 11/02/18 Page 3 of 6 PageID #: 46
Hon. Allyne R. Ross
November 2, 2018
Page 3

restrictive condition available was that Belsky not use a computer or internet access without
monitoring software. The parties agreed on this less restrictive condition, along with a
combination of additional restrictions (including the employment condition referenced
above), and then presented a bail package to Magistrate Judge Tiscione. He subsequently
entered the September 26 Order to reasonably assure Belsky’s appearance and the safety of
the community. 1 D.E. 8. He also admonished Belsky and his suretors of the consequences
of failing to comply with the September 26 Order.

               Belsky now contends that the monitoring condition is not reasonably related to
the objective in preventing him from committing fraud and is not the least restrictive
condition available. D.E. 14 at 3-5. These arguments are unavailing.

              As an initial matter, the government’s understanding from Pretrial Services—
which recommended a more stringent condition—is that there is no less restrictive condition
than the one imposed to address the concern that Belsky would use a computer or internet
access to cause economic harm or otherwise violate the employment provision by continuing
to hold himself out as a trader and financial services professional.

               Notably, the condition of release imposing monitoring software is appropriate
and narrowly tailored to address Belsky’s extensive and continuing history of fraud and
economic harm. Although Belsky does not have a criminal history, the CFTC’s December
2008 enforcement proceeding demonstrates that his past conduct and character weigh in
favor of the conditions imposed. In that proceeding, the CFTC found that Belsky
misappropriated client funds. To conceal his offense, he forged and provided his
customers/victims with false account statements. Later, in response to an audit, Belsky
created and provided false account statements and fraudulent bank statements falsely
representing the amount of funds held.

               In the instant case before Your Honor, Belsky continued his pattern of
falsifying account statements, and he also misrepresented his identity and used two fictitious
aliases. In addition, the government’s investigation has identified a litany of other instances
in which Belsky made fraudulent misrepresentations about his financial condition. As an
example, in an attempt to open an account with an electronic brokerage firm, Belsky
submitted a falsified bank statement for the period June 29, 2013 through July 31, 2013.
Belsky’s actual bank statement showed an ending balance of $372.62, multiple insufficient
funds fees and returned item fees during the month, and several ATM and debit card




1
 Belsky is a dual citizen of Israel and the United States, and he maintains an Israeli passport.
The government understands that some of his children have lived in Israel, and his eldest
daughter currently lives there.
    Case 1:18-cr-00504-ARR Document 16 Filed 11/02/18 Page 4 of 6 PageID #: 47
Hon. Allyne R. Ross
November 2, 2018
Page 4

withdrawals for personal expenses. 2 In contrast, the forged statement for the same time
period that Belsky submitted to the brokerage firm showed an ending balance of $34,511.33,
no fees, and no ATM and debit card withdrawals. Thus, based on his pattern of conduct,
there is a serious risk that Belsky will continue to engage in harming members of the
community and using fraudulent misrepresentations and falsified documents to embezzle
money.

               Belsky’s application demonstrates a fundamental misunderstanding of his
conduct and the combination of conditions set forth in the September 26 Order. The request
ignores Belsky’s charged conduct, which took place despite the CFTC’s permanent ban from
trading in commodities futures transactions and options. 3 The request argues that, even with
the monitoring condition in place, Belsky could defraud investors “using other people’s
computers, or without computer usage at all” as well as by visiting the “innumerable
computer services venues (e.g., Staples, Office Depot, UPS, Kinko’s, etc.), . . . to accomplish
the same conduct sought to be prevented by the personal monitoring imposed here.” D.E. 14
at 4. To be clear, all of the scenarios proposed by Belsky would violate the September 26
Order. The restriction requiring monitoring software requires “no use of computers and
internet access without monitoring software.” D.E. 8 (emphasis added). Thus, if Belsky
used a computer belonging to someone else, visited one of the “innumerable computer
services venues,” or otherwise used a computer and internet access without monitoring
software, he would be in violation of the September 26 Order. Moreover, if Belsky
“phone[d] in investments on trading exchanges” or otherwise took actions with or on behalf
of potential investors, such activity would violate the employment condition. That Pretrial
Services would have difficulty monitoring such other violative activity is not a justification
for removing the condition.

               Belsky’s argument that the restriction violates his First, Fourth and Fifth
Amendment rights is similarly meritless. The conditions imposed are reasonable and
narrowly tailored. See United States v. Browder, 866 F.3d 504, 512 (2d Cir. 2017)
(concluding that use of third-party monitoring organization, Remote.com, is narrowly
tailored and “not an unreasonable or excessive deprivation of liberty”).




2
 The purchases included charges to summer camps and clothing stores, including Barney’s
New York, Elie Tahari and Thomas Pink.
3
 Belsky was well aware of the ban and admonished in 2015 by the North American
Derivatives Exchange (“Nadex”), an exchange that offered binary options trading, that he
was prohibited from trading.
    Case 1:18-cr-00504-ARR Document 16 Filed 11/02/18 Page 5 of 6 PageID #: 48
Hon. Allyne R. Ross
November 2, 2018
Page 5

     III.   Belsky’s October 22 Activity Violates Conditions of Release

                As a result of the monitoring condition, Pretrial Services has learned that
Belsky nonetheless engaged in conduct in violation of the September 26 Order. 4 On October
22, 2018, Belsky received text messages on his cell phone from an individual identified as
“Miguel” regarding transactions to purchase Treasury STRIPS (Separate Trading of
Registered Interest and Principal of Securities). The messages contain acronyms used in
securities transactions. Belsky also placed a phone call to “Miguel” on October 22, 2018.
Federal agents have interviewed this individual who reported that he gave Belsky
approximately $40,000 in funds from investors to purchase Treasury STRIPS using a
brokerage firm. 5 The individual said that Belsky told him that the transaction was delayed.

               Specifically, when asked about the subject of the October 22, 2018
communications, the individual said that they spoke about their financial services business
activities, which include involvement in medium term notes (MTN), commercial paper,
stocks, bonds, options, as well as Treasury STRIPS. He said that they have multiple people
interested in deals, and the conversation was related to finalizing deals for the Treasury
STRIPS transactions. He advised that Belsky is supposed to deliver the Treasury STRIPS
when the deal is completed. 6

               The activity identified by Pretrial Services as a result of the monitoring
condition is in blatant violation of Belsky’s employment condition. It demonstrates that he is
continuing to engage in the business of providing financial services to investors and is not
deterred by the September 26 Order. It is therefore no surprise that he now seeks removal of
the monitoring condition.

                                             ***

               For all of the foregoing reasons, respectfully requests that Belsky’s request be
denied. In addition, in light of Belsky’s October 22, 2018 conduct, the government requests
that the Court find that he violated the September 26 Order. Because of Belsky’s decision to

4
 The government notified Pretrial Services of Belsky’s October 29, 2018 letter and
understands they are preparing a memo for the Court regarding the monitoring condition.
The government also notes that it was not provided with any other information regarding
Belsky’s computer and internet activity other than the three text messages and record of the
phone call flagged by Pretrial Services.
5
  Check cashing records show that Belsky cashed a cashier’s check for $36,000 from the
individual’s business in June 2018.
6
  Treasury STRIPS can be bought and sold only through a financial institution or brokerage
firm.
  Case 1:18-cr-00504-ARR Document 16 Filed 11/02/18 Page 6 of 6 PageID #: 49
Hon. Allyne R. Ross
November 2, 2018
Page 6

flagrantly disregard the September 26 Order, the government respectfully requests detention,
notification to the suretors of the violation, and forfeiture of the $500,000 bond or, at the
very least, the imposition of additional conditions of release.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney
                                                  Eastern District of New York

                                           By:    /s/ Sarah Wilson Rocha           _
                                                  Sarah Wilson Rocha, Trial Attorney
                                                  Fraud Section, Criminal Division
                                                  U.S. Department of Justice

cc:    Evan L. Lipton, Esq.
       Henry E. Mazurek, Esq.
